



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Menezes, 2019 ONCA 384

DATE: 20190508

DOCKET: C66673

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Menezes

Appellant

David Menezes, in person

Louis P. Strezos, duty counsel

Andrew Hotke, for the respondent

Heard: May 7, 2019

On appeal from the sentence imposed on January 16, 2019
    by Justice Richard Blouin of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed as abandoned, on the basis that the St. Lawrence
    Valley Correctional and Treatment Centre has communicated that it will receive
    the appellant immediately as he continues to serve his sentence.


